IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,804


EX PARTE JASON IGNACIO MARCANO, APPLICANT




APPLICATION FOR WRIT OF HABEAS CORPUS
FROM TRAVIS COUNTY


Per Curium.
O P I N I O N
	This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.07, V.A.C.C.P.  Applicant was convicted of the offense of aggravated sexual
assault and punishment was assessed at twenty years.
	Applicant maintains he was denied an opportunity to appeal his conviction because
counsel failed to file notice of appeal.  The trial court finds that applicant is entitled to an
out-of-time appeal.
	The proper remedy in a case such as this is to return Applicant to the point at which
he may give written notice of appeal.  He may then follow the proper procedures in order
that a meaningful appeal may be filed.  If applicant desires to seek to prosecute an appeal,
he must take affirmative steps to see that written notice of appeal is given within thirty days
after the mandate of this Court issues.
	All other allegations are dismissed.  See Ex Parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).

DELIVERED: October 15, 2003
DO NOT PUBLISH